In an action by an employer against an individual as president of a carpenters’ union to declare invalid a purported contract between them, to stay an arbitration proceeding thereunder and for other relief, defendant appeals from an order of the Supreme Court, Rockland County, entered October 22, 1965, which denied his application to strike the action from the Trial Calendar and for other relief. Order modified (1) by striking out the provision that the motion insofar as it was to strike the action from the Trial Calendar is denied and by providing in lieu thereof that such relief is granted and (2) by adding a provision that the motion is further granted to the extent that all further proceedings in the action by both parties are stayed pending the conclusion of the arbitration proceeding. As so modified, order affirmed, without costs. (Langemyr v. Campbell, 23 A D 2d 371; see, also, Matter of Local Union No. 964 [Langemyr], 25 A D 2d 534, decided herewith.)
Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.